DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2022 has been entered. 
Response to Amendment
Applicant’s amendment of 8 August 2022 is acknowledged. Claims 1 and 2 are amended. Claims 13-14 are cancelled. The present action treats claims 1-12 on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miele (US 4,215,435 A) in view of Campbell (Application Publication No. US 2016/0088885 A1).
Regarding claim 1,  Miele discloses a modular system for interchanging components of a clothing item (col. 1 lines 45-48, where body portion 12 of the clothing item, trousers 10, are configured to become convertible with interchangeable parts), said system comprising: 
	a clothing item (12) having a first hemmed edge (36) configured to receive a first fastener (42); 
	and a removable portion (16) having a second hemmed edge (32) configured to receive a second fastener (46/40), wherein the first and second fasteners are configured to provide an abutted interface between the first hemmed edge and the second hemmed edge of the removable portion (Fig. 3, where fasteners 46 and 42 provide an abutted interface between the first and second edge). 
Miele does not directly disclose the modular system for interchanging components of a clothing item having the first hemmed edge forming a first enclosed tubular pocket configured to conceal a first magnet, and the second hemmed edge forming a second enclosed tubular pocket configured to conceal a second magnet.
However, Campbell teaches a modular system for interchanging components (para. [0023], where 11/12 are attachable and detachable to one another) of a clothing item (11) having a first hemmed edge (14) forming a first enclosed tubular pocket configured to conceal a first magnet (para. [0024] & [0028], magnets 21A-C are in a tubular pocket as seen in Campbell’s second embodiment where the bottom edge 45 secures magnets 46A within 48), a second hemmed edge (25) forming a second enclosed tubular pocket configured to conceal a second magnet (Fig. 2 and para. [0028], where magnets 29 are sewn within 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the snap fastener of Miele with the magnet taught by Campbell, as a simple substitution of one well known type of faster for another, in order to yield the predictable result of allowing a user to attach pieces of clothing together. See MPEP 2143. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemmed edges of Miele to be hemmed to form a tubular pocket to receive the magnets, as taught by Campbell, in order to easily release the clothing item and removable portion when customizing the removable portion designs and to better secure the magnet in a pocket structure so that it doesn’t fall out. 
Regarding claim 2, when in combination, Miele and Campbell further disclose the modular system of claim 1 further comprising a second removable portion (18 of Miele) having a third hemmed edge forming a third enclosed tubular pocket configured to receive and conceal a third magnet (18 of Miele then includes a hemmed edge forming a tubular pocket for the magnet as taught by Campbell), wherein the first and third magnets are able to provide an abutted interface between the first hemmed edge of the clothing item and the third hemmed edge of the second removable portion (the hemmed edges with magnets of modified Miele then abuts 18). 
Regarding Claim 3, Miele further discloses the modular system of claim 2, wherein the second removable portion (18) comprises a physical attribute that is distinct from the removable portion (Fig. 4 and col 3 lines 61-63 where tubular element 18 can be designed at various lengths and visual appearances).
Regarding Claim 4, Miele further discloses the invention of claim 3, wherein the physical attribute is selected from the group consisting of a color, a dimension, a material, a graphical design, and a function (col 1 lines 17-20, 41-44 and col 3 lines 64-66, where dimensional lengths and patterns vary).
Regarding Claim 5, when in combination Miele and Campbell teach the invention of claim 1, wherein the first magnet comprises a plurality of first magnets (Miele modified by Campbell; Miele: plurality of 42 & Campbell: 21A-C), and wherein the second magnet comprises a plurality of second magnets (Miele modified by Campbell; Miele: plurality of 40/46 & Campbell: para [0028], plurality of 29).
Regarding Claim 6, Miele discloses the invention of claim 1, wherein the edge of the clothing item is a circular opening (Fig. 1, apertures 22 and col 2 lines 35-38, where the trouser leg is configured to be circular because it fits around the circumference of a user’s legs).
Regarding Claim 7, Miele discloses the invention of claim 6, wherein the edge of the removable portion is a circular opening having a diameter that is approximately equal to the circular opening of the clothing item (Fig. 1, col 3 lines 7-9, 22-29, where the interchangeable sections’ openings must have similar diameters to allow a fastening function at the edges).
Regarding Claim 8, Campbell further teaches the invention of claim 1, wherein a polarity of the first magnet is opposite a polarity of the second magnet (para. [0024], where the magnetic attraction between the respective magnets align the orientation of the 11/12 portions).
Regarding Claim 9, Miele discloses the invention of claim 1, wherein the removable portion is configured to abut at an interface to the clothing item (Figs. 1 & 3, where the edges of the clothing item and the removable portion are connected to one another). 
Miele does not explicitly disclose wherein the abutted interface is configured to prevent an overlap of the clothing item and the removable portion at the abutted interface. 
However, Campbell teaches wherein the abutted interface is configured to prevent an overlap of the clothing item and the removable portion at the abutted interface (Fig. 1, where the magnets are seen along the edges 14 and 25 and able to allow for an abutment without an overlap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the removable portion to abut at an interface to the clothing item of Miele to prevent an overlap of the clothing item and the removable portion at the abutted interface, as taught by Campbell, in order to allow for quicker fastening and unfastening of the removable portions to the clothing item, as well as to use less material when creating the removable portions and the clothing.
Regarding Claim 10, Miele discloses the invention of claim 1, wherein the abutted interface is configured to close a gap between the clothing item and the removable portion (Fig. 3, where fasteners connect 16 without a gap to the body portion 12).
Regarding Claim 11, Miele discloses the invention of claim 1, wherein the clothing item is a first article of clothing (12 are shorts), and the removable portion is a second article of clothing (Fig. 4, 16 are pant legs).
Regarding Claim 12, Miele discloses the invention of claim 11, wherein the abutted interface is configured to close a gap between the first article of clothing and the second article of clothing (Fig. 3, where fasteners connect 16 without a gap to the body portion 12).
Response to Arguments
Applicant's arguments filed 8 August 2022 regarding the 35 USC 103 rejection (see pages 4-6 of REMARKS) have been fully considered but they are not persuasive. Applicant arguments appear to be directed to the amended limitation, in which additional consideration and reinterpretation has been given for a new grounds of rejection, as stated above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QT HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732                                                                                                                                                                                                       

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732